                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
GREGORY J. BARTHOLOMEW,                   :
                                          :
            Petitioner,                   :   Civ. No. 10-3666 (FLW)
                                          :
      v.                                  :
                                          :
MICHELLE RICCI, et al.,                   :    MEMORANDUM OPINION
                                          :
            Respondents.                  :
_________________________________________ :

FREDA L. WOLFSON, U.S.D.J.

       This is Petitioner’s second motion seeking relief under Fed. R. Civ. P. 60(b). Petitioner

challenges the Court’s dismissal of his Petition as untimely under the Antiterrorism Effective

Death Penalty Act of 1996 (“AEDPA”). The gravamen the instant motion is that Petitioner is

entitled to equitable tolling because the Office of the Public Defender (1) lost Petitioner’s trial

file, thus delaying the filing of his petition for post-conviction relief, and (2) misadvised

Petitioner that he had one year from the end of his state court proceedings to file his habeas

petition, when, in fact, Petitioner had already used approximately eight months of the limitations

period between the conclusion of direct review and the filing of his first petition for post-

conviction relief (“PCR”). See ECF No. 36, at 8-9. For the reasons explained below, the Court

denies Petitioner’s second application for Rule 60(b) relief as untimely and without merit.

       The Court recounts only the relevant procedural history. Petitioner’s habeas petition was

docketed on July 20, 2010, and is dated July 18, 2010. ECF No. 1, at 83. Following the

submission of the Answer, the Court dismissed the Petition without prejudice as untimely

November 21, 2011, ECF Nos. 17-18, and provided Petitioner with 45 days in which to reopen

the matter and establish a basis for equitable tolling. See id. Petitioner moved to reopen the



                                                  1
matter, arguing that the limitations period should be equitably tolled due to the actions of the

Public Defender’s Office in losing his trial file and misinforming him about the statute of

limitations for habeas relief. ECF No. 20, Brief at 29-30. The Court denied the Motion to

Reopen on July 25, 2012, finding that Petitioner had failed to establish a valid basis for equitable

tolling. See ECF No. 21.

       On February 6, 2013, Petitioner appealed, and the Third Circuit dismissed his appeal for

lack of jurisdiction on December 3, 2012. Petitioner subsequently sought relief under Rule 60(b)

(“First Rule 60(b) Motion”), and the Court denied his First Rule 60(b) Motion on September 20,

2013. ECF Nos. 29-30. Petitioner filed an untimely appeal, ECF No. 31, which was dismissed

for lack of jurisdiction on March 4, 2013. ECF No. 35. Petitioner then filed a second application

for Rule 60(b) relief (“Second Rule 60(b) Motion”), see ECF No. 36, more than three-and-a-half

years after the Court initially dismissed his habeas petition as untimely and nearly three years

after the Court denied his Motion to Reopen.

       Rule 60(b) provides, in relevant part, that relief from judgment may be granted on the

following grounds:

               (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
               discovered evidence which by due diligence could not have been
               discovered in time to move for a new trial under Rule 59(b); (3)
               fraud (whether heretofore denominated intrinsic or extrinsic),
               misrepresentation, or other misconduct of an adverse party; (4) the
               judgment is void; (5) the judgment has been satisfied, released, or
               discharged, or a prior judgment upon which it is based has been
               reversed or otherwise vacated, or it is no longer equitable that the
               judgment should have prospective application; or (6) any other
               reason justifying relief from the operation of the judgment.

Fed. R. Civ. P. 60(b). The general purpose of the Rule is “to strike a proper balance between the

conflicting principles that litigation must be brought to an end and that justice must be done.”

Boughner v. Sec'y of Health, Educ. and Welfare, 572 F.2d 976, 977 (3d Cir. 1978). “The

                                                 2
decision to grant or deny relief pursuant to Rule 60(b) lies in the ‘sound discretion of the trial

court guided by accepted legal principles applied in light of all the relevant circumstances.’”

United States v. Hernandez, 158 F.Supp.2d 388, 392 (D. Del. 2001) (quoting Ross v. Meagan,

638 F.2d 646, 648 (3d Cir. 1981)).

        “All motions filed pursuant to Rule 60(b) must be made within a ‘reasonable time.’” In re

Diet Drugs (Phentermine/Fenfluramine/Dexfenfluramine) Prod. Liab. Litig., 383 F. App’x 242,

246 (3d Cir. 2010). “What constitutes a ‘reasonable time’ under Rule 60(b) is to be decided

under the circumstances of each case.” Id. (citation omitted). A court considers many factors,

including finality, the reason for delay, the practical ability for the litigant to learn of the grounds

relied upon earlier, and potential prejudice to other parties. Id. (citation omitted). What

constitutes a “reasonable time” also depends on the subsection of Rule 60(b) under which

claimant is trying to proceed. Thus, claims made under clauses (1), (2), and (3) must be brought

within one year of the entry of judgment to be timely, but even if they are, they may still be

untimely if an unreasonable period of time has passed. Moolenaar v. Gov't of Virgin Islands,

822 F.2d 1346, 1346 (3d Cir. 1987). Relief under Rule 60(b)(6) is extraordinary because it can

be given for “any other reason justifying relief” and is not subject to an explicit time limit.

Coltec Indus. Inc. v. Hobgood, 280 F.3d 262, 273 (3d Cir. 2002). Therefore, a claimant must

establish exceptional circumstances justifying the delay for filing under Rule 60(b)(6).

        To the extent Petitioner is moving for relief under any subsection other than Rule

60(b)(6), his claims are plainly time barred. Although a claim for relief under Rule 60(b)(6) has

no explicit time limit, Petitioner has provided no basis for this delay in submitting his Second

Rule 60(b) motion; nor has he provided any extraordinary circumstances to excuse the delay.

Indeed, Petitioner’s Second Rule 60(b) Motion raises the same arguments for equitable tolling



                                                   3
that Petitioner raised in his Motion to Reopen and his First Rule 60(b) Motion, which were twice

rejected by this Court. Petitioner does not rely on any change in decisional law and merely

restates the arguments for equitable tolling that he made in his prior motions. Petitioner may not

use Fed. R. Civ. P. 60(b) to rehash the same arguments that have already been rejected by this

Court. As such, Petitioner has not met the requirements for relief under Rule 60(b)(6). 1

       Finally, Petitioner states that even if the Court determines that his Petition is time barred,

his claims raised on appeal of denial of PCR are nevertheless timely, and the Court should reach

the merits of those claims. ECF No. 36, Brief at 13. Petitioner is incorrect. Although “the

statute of limitations set out in § 2244(d)(1) should be applied on a claim-by-claim basis[]”

Fielder v. Varner, 379 F.3d 113, 118 (3d Cir. 2004), under the circumstances here, the one-year

limitations period is calculated from “the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for seeking such review” and none of

the other triggering dates apply. See § 2244(d)(1). As such, Petitioner’s claims raised on appeal

from the denial of PCR are also untimely.

       For all these reasons, the Court will deny Petitioner’s second Rule 60(b) Motion as

untimely and without merit. An appropriate Order follows.




                                                              s/Freda L. Wolfson
                                                              Freda L. Wolfson, U.S.D.J.
October 12, 2018
1
  Even if the Court were to reach the merits of Petitioner’s Second Rule 60(b) motion, it would
find that Petitioner has not established a valid basis for equitable tolling. See Fahy v. Horn, 240
F.3d 239, 244 (3d Cir. 2001) (explaining that “attorney error, miscalculation, inadequate
research, or other mistakes have not been found to rise to the level of ‘extraordinary
circumstances’ required for equitable tolling”).


                                                 4
